--------------------------------------------------------------------------------

Exhibit 10.2

Change of Control Agreement


This Change of Control Agreement (“Agreement”) between Stratus Properties Inc.,
a Delaware corporation (the “Company”), and John E. Baker (the “Executive”) is
dated effective as of January 26, 2007 (the “Agreement Date”).
 
ARTICLE I
Definitions
 
1.1  Board. “Board” shall mean the Board of Directors of the Company, or if
after a Change of Control, the Post-Transaction Corporation.
 
1.2  Cause. “Cause” shall mean:
 
(a)  The Executive’s willful and continued failure to perform substantially the
Executive’s duties with the Post-Transaction Corporation or its Affiliates
(other than any such failure resulting from incapacity due to physical or mental
illness), after a written demand for substantial performance is delivered to the
Executive by the Board, which specifically identifies the manner in which the
Board believes that the Executive has not substantially performed the
Executive’s duties;
 
(b)  The willful engaging by the Executive in conduct that is demonstrably and
materially injurious to the Post-Transaction Corporation or any or its
Affiliates, monetarily or otherwise; or
 
(c)  The final conviction of the Executive or an entering of a guilty plea or a
plea of no contest by the Executive to a felony.
 
For purposes of this provision, no act or failure to act, on the part of the
Executive, will be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without a reasonable belief that the act
or omission was in the best interest of the Post-Transaction Corporation or its
Affiliates. Any act, or failure to act, based on authority given pursuant to a
resolution duly adopted by the Board or the advice of counsel to the
Post-Transaction Corporation or its Affiliates will be conclusively presumed to
be done, or omitted to be done, by the Executive in good faith and in the best
interests of the Post-Transaction Corporation or its Affiliates. The termination
of employment of the Executive will not be deemed to be for Cause unless and
until there has been delivered to the Executive a copy of a resolution duly
adopted by the affirmative vote of not less than three-quarters of the entire
membership of the Board at a meeting of the Board called and held for such
purpose (after reasonable notice is provided to the Executive and the Executive
is given an opportunity, together with counsel, to be heard before the Board),
finding that, in the good faith opinion of the Board, the Executive has engaged
in the conduct described in subparagraph (a), (b) or (c) above, and specifying
the particulars of such conduct.


1.3  Change of Control. (a)“Change of Control” means (capitalized terms not
otherwise defined will have the meanings ascribed to them in paragraph (b)
below):
 
 
 

--------------------------------------------------------------------------------

 
(i)  the acquisition by any Person together with all Affiliates of such Person,
of Beneficial Ownership of the Threshold Percentage or more; provided, however,
that for purposes of this Section 1.3(a)(i), the following will not constitute a
Change of Control:
 
(A)  any acquisition (other than a “Business Combination,” as defined below,
that constitutes a Change of Control under Section 1.3(a)(iii) hereof) of Common
Stock directly from the Company,
 
(B)  any acquisition of Common Stock by the Company or its subsidiaries,
 
(C)  any acquisition of Common Stock by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation or other entity
controlled by the Company, or
 
(D)  any acquisition of Common Stock pursuant to a Business Combination that
does not constitute a Change of Control under Section 1.3(a)(iii) hereof; or
 
(ii)  individuals who, as of the effective date of this Agreement, constitute
the Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the effective date of this Agreement whose election, or
nomination for election by the Company’s shareholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board will be
considered a member of the Incumbent Board, unless such individual’s initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or any other actual
or threatened solicitation of proxies or consents by or on behalf of a Person
other than the Incumbent Board; or
 
(iii)  the consummation of a reorganization, merger or consolidation (including
a merger or consolidation of the Company or any direct or indirect subsidiary of
the Company), or sale or other disposition of all or substantially all of the
assets of the Company (a “Business Combination”), in each case, unless,
immediately following such Business Combination:
 
(A)  the individuals and entities who were the Beneficial Owners of the Company
Voting Stock immediately prior to such Business Combination have direct or
indirect Beneficial Ownership of more than 50% of the then outstanding shares of
common stock, and more than 50% of the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, of the Post-Transaction Corporation, and
 
(B)  no Person together with all Affiliates of such Person (excluding the
Post-Transaction Corporation and any employee benefit plan or related trust of
either the Company, the Post-Transaction Corporation or any subsidiary of either
corporation) Beneficially Owns 30% or more of the then outstanding shares of
common stock of the Post-Transaction Corporation or 30% or more of the combined
voting power of the then outstanding voting securities of the Post-Transaction
Corporation, and
 
 
2

--------------------------------------------------------------------------------

 
(C)  at least a majority of the members of the board of directors of the
Post-Transaction Corporation were members of the Incumbent Board at the time of
the execution of the initial agreement, and of the action of the Board,
providing for such Business Combination; or
 
(iv)  approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.
 
(b)  As used in this Section 1.3 and elsewhere in this Agreement, the following
terms have the meanings indicated:
 
(i)  Affiliate: “Affiliate” means a Person that directly, or indirectly through
one or more intermediaries, controls, or is controlled by, or is under common
control with, another specified Person.
 
(ii)  Beneficial Owner: “Beneficial Owner” (and variants thereof), with respect
to a security, means a Person who, directly or indirectly (through any contract,
understanding, relationship or otherwise), has or shares (A) the power to vote,
or direct the voting of, the security, and/or (B) the power to dispose of, or to
direct the disposition of, the security.
 
(iii)  Company Voting Stock: “Company Voting Stock” means any capital stock of
the Company that is then entitled to vote for the election of directors.
 
(iv)  Majority Shares: “Majority Shares” means the number of shares of Company
Voting Stock that could elect a majority of the directors of the Company if all
directors were to be elected at a single meeting.
 
(v)  Person: “Person” means a natural person or entity, and will also mean the
group or syndicate created when two or more Persons act as a syndicate or other
group (including without limitation a partnership, limited partnership, joint
venture or other joint undertaking) for the purpose of acquiring, holding, or
disposing of a security, except that “Person” will not include an underwriter
temporarily holding a security pursuant to an offering of the security.
 
(vi)  Post-Transaction Corporation: Unless a Change of Control includes a
Business Combination, “Post-Transaction Corporation” means the Company after the
Change of Control. If a Change of Control includes a Business Combination,
“Post-Transaction Corporation” will mean the corporation or other entity
resulting from the Business Combination unless, as a result of such Business
Combination, an ultimate parent entity controls the Company or all or
substantially all of the Company’s assets either directly or indirectly, in
which case, “Post-Transaction Corporation” will mean such ultimate parent
entity.
 
(vii)  Threshold Percentage: “Threshold Percentage” means 30% of all then
outstanding Company Voting Stock.
 
1.4  Code. “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time.
 
 
3

--------------------------------------------------------------------------------

 
1.5  Common Stock: “Common Stock” shall mean the common stock, $0.01 par value
per share, of the Company.
 
1.6  Company. As used in this Agreement, “Company” shall mean the Company as
defined above and any successor to or assignee of (whether direct or indirect,
by purchase, merger, consolidation or otherwise) all or substantially all of the
assets of the Company.
 
1.7  Disability. “Disability” shall mean:
 
(a)  A disability entitling the Executive to receive benefits under a long-term
disability insurance policy maintained by the Post-Transaction Corporation or an
Affiliate in effect at the time either because he is totally disabled or
partially disabled, as such terms are defined in such policy in effect as of the
Agreement Date or as similar terms are defined in any successor policy.
 
(b)  If there is no long-term disability plan in effect covering the Executive,
and if (i) a physical or mental illness renders the Executive incapable of
satisfactorily discharging his duties and responsibilities to the
Post-Transaction Corporation or an Affiliate for a period of 90 consecutive
days, and (ii) such incapacity is certified in writing by a duly qualified
physician chosen by the Post-Transaction Corporation or an Affiliate and
reasonably acceptable to the Executive or his legal representatives, then the
Board will have the power to determine that the Executive has become disabled.
If the Board makes such a determination, the Post-Transaction Corporation or its
Affiliate will have the continuing right and option, during the period that such
disability continues, and by notice given in the manner provided in this
Agreement, to terminate the status of Executive as an officer and employee. Any
such termination will become effective 60 days after such notice of termination
is given, unless within such 60-day period, the Executive becomes capable of
rendering services of the character contemplated hereby (and a physician chosen
by the Post-Transaction Corporation or an Affiliate and reasonably acceptable to
the Executive or his legal representatives so certifies in writing) and the
Executive in fact resumes such services.
 
(c)  The “Disability Effective Date” will mean the date on which termination of
Executive’s status as an officer and employee becomes effective due to
Disability.
 
1.8  Good Reason. “Good Reason” shall mean:
 
(a)  Any failure of the Post-Transaction Corporation to provide the Executive
with the position, authority, duties and responsibilities at least commensurate
in all material respects with the most significant of those held, exercised and
assigned at any time during the 120-day period immediately preceding the Change
of Control. Executive’s position, authority, duties and responsibilities after a
Change of Control shall not be considered commensurate in all material respects
with Executive’s position, authority, duties and responsibilities prior to a
Change of Control unless after the Change of Control the Executive holds an
equivalent position in the Post-Transaction Corporation;
 
(b)  The assignment to the Executive of any duties inconsistent in any material
respect with Executive’s position (including status, offices, titles and
reporting requirements), authority, duties or responsibilities as contemplated
by Section 2.1(b) of this Agreement, or any
 
 
4

--------------------------------------------------------------------------------

 
other action that results in a diminution in such position, authority, duties or
responsibilities, excluding for this purpose an isolated, insubstantial and
inadvertent action not taken in bad faith that is remedied within 10 days after
receipt of written notice thereof from the Executive to the Post-Transaction
Corporation;
 
(c)  Any failure by the Post-Transaction Corporation or its Affiliates to comply
with any of the provisions of this Agreement, other than an isolated,
insubstantial and inadvertent failure not occurring in bad faith that is
remedied within 10 days after receipt of written notice thereof from the
Executive to the Post-Transaction Corporation; or
 
(d)  The Post-Transaction Corporation or its Affiliates requiring the Executive
to be based at any office or location other than as provided in Section
2.1(b)(ii) hereof or requiring the Executive to travel on business to a
substantially greater extent than required immediately prior to the Change of
Control.
 
For purposes of this Section 1.4, any determination of “Good Reason” made by the
Executive in good faith and based upon his reasonable belief and understanding
shall be conclusive.


1.9  Termination Date. “Termination Date” shall mean, if Executive’s status as
an officer and employee is terminated (i) by reason of Executive’s death, the
date of Executive’s death, (ii) by reason of Disability, the Disability
Effective Date, (iii) by the Company other than by reason of death or
Disability, the date of delivery of the notice of termination or any later date
specified in the notice of termination, which date will not be more than 30 days
after the giving of the notice, or (iv) by the Executive other than by reason of
death, the date of delivery of the notice of termination or any later date
specified in the notice of termination, which date will not be more than 30 days
after the giving of the notice.
 
ARTICLE II
Change of Control Benefit
 
2.1  Employment Term and Capacity after Change of Control. (a) This Agreement
shall commence on the Agreement Date and continue in effect through January 26,
2010. If the Executive continues to serve as an officer of the Company and a
Change of Control occurs on or before January 26, 2010, then the Executive’s
employment term (the “Employment Term”) shall continue through the later of the
third anniversary of the Change of Control, subject to any earlier termination
of Executive’s status as an officer and employee pursuant to this Agreement.
 
(b)  After a Change of Control and during the Employment Term, (i) the
Executive’s position (including status, offices, titles and reporting
requirements), authority, duties and responsibilities shall be at least
commensurate in all material respects with the most significant of those held,
exercised and assigned at any time during the 120-day period immediately
preceding the Change of Control and (ii) the Executive’s services shall be
performed at the location where the Executive was employed immediately preceding
the Change of Control or any office or location less than 35 miles from such
location. Executive’s position, authority, duties and responsibilities after a
Change of Control shall not be considered commensurate in all material respects
with Executive’s position, authority, duties and
 
 
5

--------------------------------------------------------------------------------

 
responsibilities prior to a Change of Control unless after the Change of Control
the Executive holds an equivalent position in the Post-Transaction Corporation.
 
2.2  Compensation and Benefits. During the Employment Term, the Executive shall
be entitled to the following compensation and benefits:
 
(a)  Salary. An annual salary (“Base Salary”) at the highest rate in effect for
the Executive at any time during the 120-day period immediately preceding the
Change of Control, payable to the Executive at such intervals no less frequent
than the most frequent intervals in effect at any time during the 120-day period
immediately preceding the Change of Control or, if more favorable to the
Executive, the intervals in effect at any time after the Change of Control for
other most senior executives of the Post-Transaction Corporation and its
Affiliates.
 
(b)  Bonus. Executive shall be entitled to participate in an annual incentive
bonus program applicable to other most senior executives of the Post-Transaction
Corporation and its Affiliates but in no event shall such program provide the
Executive with incentive opportunities less favorable than the most favorable of
those provided by the Company and its Affiliates for the Executive under the
Company’s annual cash plan as in effect for Executive at any time during the
120-day period immediately preceding the Change of Control or, if more favorable
to the Executive, those provided generally at any time after the Change of
Control to other most senior executives of the Post-Transaction Corporation and
its Affiliates. Any such bonus shall be paid in cash no later than 90 days
following the close of the fiscal year for which it is earned.
 
(c)  Fringe Benefits. The Executive shall be entitled to fringe benefits
(including, but not limited to, automobile allowance, air travel, and
reimbursement for club membership dues) in accordance with the most favorable
agreements, plans, practices, programs and policies of the Company and its
Affiliates in effect for the Executive at any time during the 120-day period
immediately preceding the Change of Control or, if more favorable to the
Executive, as in effect generally at any time thereafter with respect to other
most senior executives of the Post-Transaction Corporation and its Affiliates.
 
(d)  Expenses. The Executive shall be entitled to receive prompt reimbursement
for all reasonable business expenses (including food and lodging) incurred by
the Executive in accordance with the most favorable agreements, policies,
practices and procedures of the Company and its Affiliates in effect for the
Executive at any time during the 120-day period immediately preceding the Change
of Control or, if more favorable to the Executive, as in effect generally at any
time thereafter with respect to other most senior executives of the
Post-Transaction Corporation and its Affiliates.
 
(e)  Incentive, Savings and Retirement Plans. The Executive shall be entitled to
participate in all incentive, savings and retirement plans, practices, policies
and programs applicable generally to other most senior executives of the
Post-Transaction Corporation and its Affiliates, but in no event shall such
plans, practices, policies and programs provide the Executive with incentive
opportunities (measured with respect to both regular and special incentive
opportunities, to the extent, if any, that such distinction is applicable),
savings
 
 
6

--------------------------------------------------------------------------------

 
opportunities and retirement benefit opportunities, in each case, less favorable
than the most favorable of those provided by the Company and its Affiliates for
the Executive under any agreements, plans, practices, policies and programs as
in effect at any time during the 120-day period immediately preceding the Change
of Control.
 
(f)  Welfare Benefit Plans. The Executive and the Executive’s family shall be
eligible for participation in and shall receive all benefits under welfare
benefit plans, practices, policies and programs provided by the Post-Transaction
Corporation and its Affiliates (including, without limitation, medical,
prescription, dental, disability, employee life, group life, accidental death
and travel accident insurance plans and programs) to the extent applicable
generally to other most senior executives of the Post-Transaction Corporation
and its Affiliates, but in no event shall such plans, practices, policies and
programs provide the Executive with benefits, in each case, less favorable than
the most favorable of any agreements, plans, practices, policies and programs of
the Company and its Affiliates in effect for the Executive at any time during
the 120-day period immediately preceding the Change of Control.
 
(g)  Indemnification and Insurance. The Post-Transaction Corporation shall
indemnify the Executive, to the fullest extent permitted by applicable law, for
any and all claims brought against him arising out his services during or prior
to the Employment Term. In addition, the Post-Transaction Corporation shall
maintain a directors’ and officers’ insurance policy covering the Executive
substantially in the form of the policy maintained by the Company and its
Affiliates at any time during the 120-day period immediately preceding the
Change of Control or, if more favorable to the Executive, as provided generally
at any time thereafter with respect to other most senior executives of the
Post-Transaction Corporation and its Affiliates.
 
(h)  Office and Support Staff. The Executive shall be entitled to an office or
offices of a size and with furnishings and other appointments, and to exclusive
personal secretarial and other assistance, at least equal to the most favorable
of the foregoing provided to the Executive by the Company and its Affiliates at
any time during the 120-day period immediately preceding the Change of Control
or, if more favorable to the Executive, as provided generally at any time
thereafter with respect to other most senior executives of the Post-Transaction
Corporation and its Affiliates.
 
(i)  Vacation. The Executive shall be entitled to paid vacation in accordance
with the most favorable agreements, plans, policies, programs and practices of
the Company and its Affiliates as in effect for the Executive at any time during
the 120-day period immediately preceding the Change of Control or, if more
favorable to the Executive, as in effect generally at any time thereafter with
respect to other most senior executives of the Post-Transaction Corporation and
its Affiliates.
 
2.3  Obligations upon Termination after a Change of Control.
 
(a)  Termination as a Result of Death, Disability or Retirement. If, after a
Change of Control and during the Employment Term, (1) the Executive’s status as
an officer and employee is terminated by reason of the Executive’s death, (2)
the Post-Transaction Corporation terminates the Executive’s status as an officer
and employee by reason of Executive’s Disability,
 
 
7

--------------------------------------------------------------------------------

 
or (3) the Executive retires and terminates his status as an officer and
employee, then, subject to Section 2.3(f):
 
(i)  The Post-Transaction Corporation or an Affiliate will pay to the Executive
or his legal representatives the Executive’s Base Salary earned through the
Termination Date to the extent not previously paid (the “Accrued Salary”);
 
(ii)  The Post-Transaction Corporation or an Affiliate will pay to the Executive
or his legal representatives a pro rata bonus in an amount determined by
calculating the average of the annual bonus received by the Executive in the
three most recently completed fiscal years prior to the Termination Date, then
multiplying such bonus amount by the fraction obtained by dividing the number of
days in the year through the Termination Date by 365 (the “Pro Rata Bonus”),
subject to any requirement under Section 409A of the Code that such payment be
delayed for six months following termination of employment; and
 
(iii)  The Post-Transaction Corporation or an Affiliate will pay or deliver, as
appropriate, all other benefits earned by the Executive or accrued for his
benefit pursuant to any employee benefit plans maintained by the
Post-Transaction Corporation or its Affiliates with respect to services rendered
by the Executive prior to the Termination Date.
 
(b)  Termination by Company for Cause; by Executive for other than Good Reason.
If, after a Change of Control and during the Employment Term, the Executive’s
status as an officer and employee is terminated by the Post-Transaction
Corporation or an Affiliate for Cause, or by the Executive for other than Good
Reason, the Post-Transaction Corporation or Affiliate will pay to the Executive
the Accrued Salary without further obligation to the Executive other than for
obligations by law and obligations for any benefits earned by the Executive or
accrued for his benefit pursuant to any employee benefit plans maintained by the
Post-Transaction Corporation or Affiliate with respect to services rendered by
the Executive prior to the Termination Date.
 
(c)  Termination by Company for Reasons other than Death, Disability or Cause;
by Executive under Certain Circumstances. If, after a Change of Control and
during the Employment Term, (1) the Post-Transaction Corporation or an Affiliate
terminates the Executive’s status as an officer and employee other than for
Cause, death or Disability, or (2) the Executive terminates his status as an
officer and employee for Good Reason, then, subject to Section 2.3(f) hereof:
 
(i)  The Post-Transaction Corporation or an Affiliate will pay to the Executive
the Accrued Salary;
 
(ii)  The Post-Transaction Corporation or an Affiliate will pay to the Executive
in a lump sum in cash on the first business day that is more than six months
after the Termination Date (A) the Pro Rata Bonus, and (B) an amount equal to
2.99 times the sum of (x) the Executive’s Base Salary in effect at the
Termination Date and (y) the highest annual bonus awarded to the Executive
during the three fiscal years immediately preceding the Termination Date
(excluding any payments for long-term incentives);
 
 
8

--------------------------------------------------------------------------------

 
(iii)  For the period commencing on the Termination Date and ending on the
earlier of (A) December 31st of the first calendar year following the calendar
year in which the Termination Date occurs, or (B) the date that the Executive
accepts new employment (the “Continuation Period”), the Post-Transaction
Corporation or an Affiliate will at its expense maintain and administer for the
continued benefit of Executive all insurance and welfare benefit plans in which
Executive was entitled to participate as an employee as of the Termination Date;
provided that Executive’s continued participation is possible under the general
terms and provisions of such plans and all applicable laws. The coverage and
benefits (including deductibles and costs) provided under any such benefit plan
in accordance with this paragraph during the Continuation Period will be no less
favorable to Executive than the most favorable of such coverages and benefits as
of the Termination Date; provided, however, in the event of the Disability of
Executive during the Continuation Period, benefits will, to the maximum extent
possible, not be paid for the Continuation Period but will instead commence
immediately following the end of the Continuation Period. If Executive’s
participation in any such benefit plan is barred or any such benefit plan is
terminated, the Post-Transaction Corporation or its Affiliate will provide
Executive with benefits substantially similar or comparable in value to those
Executive would otherwise have been entitled to receive under such plans. The
Executive acknowledges that if medical expenses are incurred during the
Continuation Period but reimbursed after the end of the second calendar year
following the calendar year in which the Termination Date occurs, then the
Executive may be subject to taxes, penalties and interest under Section 409A of
the Code. The Executive agrees to submit (or cause healthcare providers to
submit) for payment or reimbursement all medical expenses covered under
applicable plans that are incurred during the Continuation Period no later than
July 1st of the second calendar year following the calendar year in which the
Termination Date occurs, and the Post-Transaction Corporation or its Affiliate
shall cause such covered medical expenses to be reimbursed by December 31st of
such year. At the end of the Continuation Period, the Executive will have the
option to have assigned to him, at no cost and with no apportionment of prepaid
premiums, any assignable insurance owned by the Post-Transaction Corporation or
its Affiliate that relates specifically to the Executive. To the maximum extent
permitted by law, the Executive will be eligible for coverage under COBRA at the
end of the Continuation Period or earlier cessation of the Post-Transaction
Corporation’s obligation under the foregoing provisions of this paragraph;
 
(iv)  All benefits that the Executive is entitled to receive pursuant to benefit
plans maintained by the Post-Transaction Corporation or an Affiliate under which
benefits are calculated based upon years of service or age will be calculated by
treating the Executive as having attained two additional years of age and as
having provided two additional years of service as of the Termination Date; and
 
(v)  The Post-Transaction Corporation or an Affiliate will pay or deliver, as
appropriate, all other benefits earned by the Executive or accrued for his
benefit pursuant to any employee benefit plans maintained by the
Post-Transaction Corporation or Affiliate with respect to services rendered by
the Executive prior to the Termination Date.
 
(d)  No Acceleration of Payments. No acceleration of payments and benefits
provided herein shall be permitted, except that the Post-Transaction Corporation
may accelerate payment, if permitted under the regulations under Section 409A of
the Code, as necessary to allow the Executive to pay FICA taxes on amounts
payable hereunder and additional taxes
 
 
9

--------------------------------------------------------------------------------

 
resulting from the payment of such FICA amount or as necessary to pay taxes and
penalties arising as a result of the payments provided for in this Agreement
failing to meet the requirements of Section 409A of the Code.
 
(e)  Resignation from Board of Directors. If the Executive is a director of the
Post-Transaction Corporation or any of its Affiliates and his status as an
officer and employee is terminated for any reason other than death, the
Executive will, if requested by the Post-Transaction Corporation, immediately
resign as a director of the Post-Transaction Corporation and its Affiliates. If
such resignation is not received within 20 business days after the Executive
actually receives written notice from the Post-Transaction Corporation
requesting the resignation, the Executive will forfeit any right to receive any
payments pursuant to this Agreement.
 
(f)  Nondisclosure and Proprietary Rights. The rights and obligations of the
Company and the Executive contained in Article III hereof will continue to apply
notwithstanding a termination following a Change of Control.
 
(g)  Most Favorable Benefits. It is the intention of the parties that the terms
of this Agreement provide payments and benefits to the Executive that are
equivalent or more beneficial to the Executive than are otherwise available to
the Executive under the terms of any applicable benefit plan or related
compensation agreement. To that end, the terms of the Agreement shall govern the
payments and benefits to which the Executive shall be entitled upon the
termination of the Executive’s status as an officer and employee as provided
herein, except that if the terms of any applicable benefit plan or related
compensation agreement provide more favorable benefits to the Executive than are
provided hereunder, the terms of such plan or agreement shall control.
 
2.4  Excise Tax Provision.
 
(a)  Notwithstanding any other provisions of this Agreement, if a Change of
Control occurs during the original or extended term of this Agreement, in the
event that any payment or benefit received or to be received by the Executive in
connection with the Change of Control of the Company or the termination of the
Executive’s employment under this Agreement or any other agreement between the
Company and the Executive (all such payments and benefits, including the
payments and benefits under Section 2.3(c) hereof, being hereinafter called
“Total Payments”) would be subject (in whole or in part), to an excise tax
imposed by section 4999 of the Code (the “Excise Tax”), then the cash payments
under Section 2.3(c) hereof shall first be reduced, and the noncash payments and
benefits under the other sections hereof shall thereafter be reduced, to the
extent necessary so that no portion of the Total Payments is subject to the
Excise Tax but only if (A) the net amount of such Total Payments, as so reduced
(and after subtracting the net amount of federal, state and local income and
employment taxes on such reduced Total Payments) is greater than or equal to (B)
the net amount of such Total Payments without such reduction (but after
subtracting the net amount of federal, state and local income and employment
taxes on such Total Payments and the amount of Excise Tax to which the Employee
would be subject in respect of such unreduced Total Payments); provided,
however, that the Executive may elect to have the noncash payments and benefits
hereof reduced (or eliminated) prior to any reduction of the cash payments under
Section 2.3(c) hereof.
 
 
10

--------------------------------------------------------------------------------

 
(b)  For purposes of determining whether and the extent to which the Total
Payments will be subject to the Excise Tax, (i) no portion of the Total Payments
the receipt or enjoyment of which the Executive shall have waived at such time
and in such manner as not to constitute a “payment” within the meaning of
section 280G(b) of the Code shall be taken into account, (ii) no portion of the
Total Payments shall be taken into account which, in the opinion of tax counsel
(“Tax Counsel”) reasonably acceptable to the Executive and selected by the
accounting firm (the “Auditor”) which was, immediately prior to a Change of
Control or other event giving rise to a potential Excise Tax, the Company’s
independent auditor, does not constitute a “parachute payment” within the
meaning of section 280G(b)(2) of the Code (including by reason of section
280G(b)(4)(A) of the Code) and, in calculating the Excise Tax, no portion of
such Total Payments shall be taken into account which, in the opinion of Tax
Counsel, constitutes reasonable compensation for services actually rendered,
within the meaning of section 280G(b)(4)(B) of the Code, in excess of the “Base
Amount” (within the meaning set forth in section 280G(b)(3) of the Code)
allocable to such reasonable compensation, and (iii) the value of any non-cash
benefit or any deferred payment or benefit included in the Total Payments shall
be determined by the Auditor in accordance with the principles of sections
280G(d)(3) and (4) of the Code.
 
(c)  At the time that payments are made under this Agreement, the
Post-Transaction Corporation shall provide the Executive with a written
statement setting forth the manner in which such payments were calculated and
the basis for such calculations including, without limitation, any opinions or
other advice the Post-Transaction Corporation has received from Tax Counsel, the
Auditor or other advisors or consultants (and any such opinions or advice which
are in writing shall be attached to the statement).
 
2.5  Stock Options; Restricted Stock Units. The foregoing benefits are intended
to be in addition to the value of any options to acquire Common Stock of the
Company, the exercisability of which is accelerated pursuant to the terms of any
stock option agreement, any restricted stock units the vesting of which is
accelerated pursuant to the terms of the restricted stock unit agreement, and
any other incentive or similar plan heretofore or hereafter adopted by the
Company.
 
2.6  Legal Fees. The Company agrees to pay as incurred all legal fees and
expenses that the Executive may reasonably incur as a result of any contest
(regardless of the outcome thereof) by the Company, the Executive or others of
the validity or enforceability of, or liability under, any provision of this
Agreement (including as a result of any contest by the Executive about the
amount or timing of any payment pursuant to this Agreement).
 
ARTICLE III
Nondisclosure and Proprietary Rights
 
3.1  Confidential Information. For purposes of this Agreement, the term
“Confidential Information” means any information, knowledge or data of any
nature and in any form (including information that is electronically transmitted
or stored on any form of magnetic or electronic storage media) relating to the
past, current or prospective business or operations of the Company and its
Affiliates, that at the time or times concerned is not generally known to
persons engaged in businesses similar to those conducted or contemplated by the
Company and
 
 
11

--------------------------------------------------------------------------------

 
its Affiliates (other than information known by such persons through a violation
of an obligation of confidentiality to the Company), whether produced by the
Company and its Affiliates or any of their consultants, agents or independent
contractors or by Executive, and whether or not marked confidential, including
without limitation information relating to the Company’s or its Affiliates’
products and services, business plans, business acquisitions, processes, product
or service research and development ideas, methods or techniques, training
methods and materials, and other operational methods or techniques, quality
assurance procedures or standards, operating procedures, files, plans,
specifications, proposals, drawings, charts, graphs, support data, trade
secrets, supplier lists, supplier information, purchasing methods or practices,
distribution and selling activities, consultants’ reports, marketing and
engineering or other technical studies, maintenance records, employment or
personnel data, marketing data, strategies or techniques, financial reports,
budgets, projections, cost analyses, price lists, formulae and analyses,
employee lists, customer records, customer lists, customer source lists,
proprietary computer software, and internal notes and memoranda relating to any
of the foregoing.
 
3.2  Nondisclosure of Confidential Information. Executive will hold in a
fiduciary capacity for the benefit of the Company all Confidential Information
obtained by Executive during Executive’s employment (whether prior to or after
the Agreement Date) and will use such Confidential Information solely within the
scope of his employment with and for the exclusive benefit of the Company. For a
period of five years after the Termination Date, Executive agrees (a) not to
communicate, divulge or make available to any person or entity (other than the
Company) any such Confidential Information, except upon the prior written
authorization of the Company or as may be required by law or legal process, and
(b) to deliver promptly to the Company any Confidential Information in his
possession, including any duplicates thereof and any notes or other records
Executive has prepared with respect thereto. In the event that the provisions of
any applicable law or the order of any court would require Executive to disclose
or otherwise make available any Confidential Information, Executive will give
the Company prompt prior written notice of such required disclosure and an
opportunity to contest the requirement of such disclosure or apply for a
protective order with respect to such Confidential Information by appropriate
proceedings.
 
3.3  Injunctive Relief; Other Remedies. Executive acknowledges that a breach by
Executive of Section 3.2 would cause immediate and irreparable harm to the
Company for which an adequate monetary remedy does not exist; hence, Executive
agrees that, in the event of a breach or threatened breach by Executive of the
provisions of Section 3.2, the Company will be entitled to injunctive relief
restraining Executive from such violation without the necessity of proof of
actual damage or the posting of any bond, except as required by non waivable,
applicable law. Nothing herein, however, will be construed as prohibiting the
Company from pursuing any other remedy at law or in equity to which the Company
may be entitled under applicable law in the event of a breach or threatened
breach of this Agreement by Executive, including without limitation the recovery
of damages and/or costs and expenses, such as reasonable attorneys’ fees,
incurred by the Company as a result of any such breach or threatened breach. In
addition to the exercise of the foregoing remedies, the Company will have the
right upon the occurrence of any such breach to offset the damages of such
breach as determined by the Company, against any unpaid salary, bonus,
commissions or reimbursements otherwise owed to Executive. In particular,
Executive acknowledges that the payments provided under Article II are
conditioned upon Executive fulfilling the nondisclosure agreements contained in
this Article
 
 
12

--------------------------------------------------------------------------------

 
III. If Executive at any time materially breaches nondisclosure agreements
contained in this Article III, then the Company may offset the damages of such
breach, as determined solely by the Company, against payments otherwise due to
Executive under Article II or, at the Company’s option, suspend payments
otherwise due to Executive under Article II during the period of such breach.
Executive acknowledges that any such offset or suspension of payments would be
an exercise of the Company’s right to offset or suspend its performance
hereunder upon Executive’s breach of this Agreement; such offset or suspension
of payments would not constitute, and shall not be characterized as, the
imposition of liquidated damages.
 
3.4  Governing Law of this Article III; Consent to Jurisdiction. Any dispute
regarding the reasonableness of the covenants and agreements set forth in this
Article III or duration thereof, or the remedies available to the Company upon
any breach of such covenants and agreements, will be governed by and interpreted
in accordance with the laws of the State of the United States or other
jurisdiction in which the alleged prohibited disclosure occurs, and, with
respect to each such dispute, the Company and Executive each hereby consent to
the jurisdiction of the state and federal courts sitting in the relevant State
(or, in the case of any jurisdiction outside the United States, the relevant
courts of such jurisdiction) for resolution of such dispute, and agree that
service of process may be made upon him or it in any legal proceeding relating
to this Article III by any means allowed under the laws of such jurisdiction.
 
3.5  Executive’s Understanding of this Article. Executive hereby represents to
the Company that he has read and understands, and agrees to be bound by, the
terms of this Article III. Executive acknowledges that the duration of the
covenants contained in Article III are the result of arm’s length bargaining and
are fair and reasonable in light of (a) the importance of the functions
performed by Executive and the length of time it would take the Company to find
and train a suitable replacement, and (b) Executive’s level of control over and
contact with the business and operations of the Company and its Affiliates in
various jurisdictions where same are conducted. It is the desire and intent of
the parties that the provisions of this Agreement be enforced to the fullest
extent permitted under applicable law, whether now or hereafter in effect and,
therefore, to the extent permitted by applicable law, the parties hereto waive
any provision of applicable law that would render any provision of this Article
III invalid or unenforceable.
 
ARTICLE IV
Miscellaneous
 
4.1  Binding Effect; Successors.
 
(a)  This Agreement shall be binding upon and inure to the benefit of the
Company and any of its successors or assigns.
 
(b)  This Agreement is personal to the Executive and shall not be assignable by
the Executive without the consent of the Company (there being no obligation to
give such consent) other than such rights or benefits as are transferred by will
or the laws of descent and distribution.
 
(c)  The Company shall require any successor to or assignee of (whether direct
or indirect, by purchase, merger, consolidation or otherwise) all or
substantially all of the assets
 
 
13

--------------------------------------------------------------------------------

 
or businesses of the Company (i) to assume unconditionally and expressly this
Agreement and (ii) to agree to perform or to cause to be performed all of the
obligations under this Agreement in the same manner and to the same extent as
would have been required of the Company had no assignment or succession
occurred, such assumption to be set forth in a writing reasonably satisfactory
to the Executive.
 
(d)  The Company shall also require all entities that control or that after the
transaction will control (directly or indirectly) the Company or any such
successor or assignee to agree to cause to be performed all of the obligations
under this Agreement, such agreement to be set forth in a writing reasonably
satisfactory to the Executive.
 
4.2  Notices. All notices hereunder must be in writing and, unless otherwise
specifically provided herein, will be deemed to have been given upon receipt of
delivery by: (a) hand (against a receipt therefor), (b) certified or registered
mail, postage prepaid, return receipt requested, (c) a nationally recognized
overnight courier service (against a receipt therefor) or (d) telecopy
transmission with confirmation of receipt. All such notices must be addressed as
follows:
 
If to the Company, to:


Stratus Properties Inc.
98 San Jacinto Boulevard
Suite 220
Austin, Texas 78701
Attention: Chairman of Corporate Personnel Committee


If to the Executive, to:


John E. Baker
P.O. Box 1195
Elgin, Texas 78621


or such other address as to which any party hereto may have notified the other
in writing.


4.3  Governing Law. Except as provided in Article III hereof, this Agreement
shall be construed and enforced in accordance with and governed by the internal
laws of the State of Delaware without regard to principles of conflict of laws.
 
4.4  Withholding. The Executive agrees that the Company has the right to
withhold, from the amounts payable pursuant to this Agreement, all amounts
required to be withheld under applicable income and/or employment tax laws, or
as otherwise stated in documents granting rights that are affected by this
Agreement.
 
4.5  Amendment, Waiver. No provision of this Agreement may be modified, amended
or waived except by an instrument in writing signed by both parties.
 
 
14

--------------------------------------------------------------------------------

 
4.6  Severability. If any term or provision of this Agreement, or the
application thereof to any person or circumstance, shall at any time or to any
extent be invalid, illegal or unenforceable in any respect as written, Executive
and the Company intend for any court construing this Agreement to modify or
limit such provision so as to render it valid and enforceable to the fullest
extent allowed by law. Any such provision that is not susceptible of such
reformation shall be ignored so as to not affect any other term or provision
hereof, and the remainder of this Agreement, or the application of such term or
provision to persons or circumstances other than those as to which it is held
invalid, illegal or unenforceable, shall not be affected thereby and each term
and provision of this Agreement shall be valid and enforced to the fullest
extent permitted by law.
 
4.7  Waiver of Breach. The waiver by either party of a breach of any provision
of this Agreement shall not operate or be construed as a waiver of any
subsequent breach thereof.
 
4.8  Remedies Not Exclusive. No remedy specified herein shall be deemed to be
such party’s exclusive remedy, and accordingly, in addition to all of the rights
and remedies provided for in this Agreement, the parties shall have all other
rights and remedies provided to them by applicable law, rule or regulation.
 
4.9  Company’s Reservation of Rights. Executive acknowledges and understands
that the Executive serves at the pleasure of the Board and that the Company has
the right at any time to terminate Executive’s status as an employee of the
Company or any of its Affiliates, or to change or diminish his status during the
Employment Term, subject to the rights of the Executive to claim the benefits
conferred by this Agreement.
 
4.10  Prior Change of Control Agreement. Effective as of the Agreement Date,
this Agreement supersedes any prior change of control or nondisclosure agreement
between the Executive and the Company.
 
4.11  Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.
 
4.12  Section 409A of the Internal Revenue Code. In the event that any of the
compensation or benefits payable to the Executive hereunder are considered to be
non-qualified deferred compensation under Section 409A of the Code and any
regulations issued or to be issued by the Department of the Treasury thereunder,
the Company and the Executive shall negotiate in good faith and agree to such
amendments to this Agreement as they and their respective tax counsel deem
necessary to avoid the imposition of additional taxes and penalties under
Section 409A of the Code or such regulations, while preserving the economic
benefits intended to be conferred on the Executive by this Agreement.
 
 
 
15

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company and the Executive have caused this Agreement to
be executed as of the Agreement Date.
 


Stratus Properties Inc.






By: /s/ James C. Leslie
James C. Leslie
Director and Chairman of the
Corporate Personnel Committee of the
Board of Directors




Executive
 
 
/s/ John E. Baker
John E. Baker














































Signature Page of Change of Control Agreement
between Stratus Properties Inc. and John E. Baker
 
 
16

--------------------------------------------------------------------------------

 